Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 6, 2021

                                      No. 04-20-00392-CV

                             Sherry CAGLE n/k/a Sherry Schwartz,
                                        Appellant

                                                v.

     Mario CUELLAR, Norma Cuellar, James Donald Cagle, and Hannah Funding LLC.,
                                    Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-01910
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due by November 2, 2020, and after receiving two
extensions of time, her brief was currently due by December 31, 2020. On January 4, 2021,
appellant filed a motion requesting an additional two weeks to file her brief. After consideration,
we GRANT appellant’s motion and ORDER appellant to file her brief by January 14, 2021.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court